DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0315439 (“Nakashima”).	3
III. Claim Rejections - 35 USC § 103	5
A. Claim 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of US 2016/0036413 (“Yamashita”).	5
B. Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,668,057 (“Eda”) in view of US 2005/0173024 (“Brennan”) and Nakashima.	8
Conclusion	13


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0315439 (“Nakashima”).
With regard to claim 1, Nakashima discloses, generally in Figs. 12(a)-12(b),
1. A resonator device comprising: 
[1] a base substrate 1 including a principal surface [top surface of 1], a side surface [vertical surfaces of 1], and an inclined surface that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface [¶¶ 41-42]; 
[2] a resonator element 8 arranged on the principal surface of the base substrate 1 [¶¶ 63, 68]; and 
[3] a lid 9 that is bonded [with sealant 10] to the principal surface [top surface of 1] of the base substrate 1 and that accommodates the resonator element 8 between the lid 9 and the base substrate 1 [¶¶ 63-64, 70, 72], 
[4] wherein a bonding area in which the base substrate 1 and the lid 9 are bonded is positioned inside an outer edge of the principal surface [as shown in Fig. 12(b)].  
With regard to feature [1] of claim 1, Fig. 7 and Figs. 8(a)-(c) and 9(a)-(b) show the process by which the claimed “inclined surface” is made prior to division of the mother substrate into separate based substrates 1.  The formation of the inclined surface made by the groove 2y, 2y' prevents cracking in the outer edges of the base substrate (Nakashima: ¶¶ 16, 39, 53).
This is all of the feature of claim 1.
With regard to claim 3, Nakashima further discloses, 
3. The resonator device according to claim 1, wherein the side surface is a fractured surface [¶ 39].  
Although Nakashima discloses fracturing as a process of separating the base substrates 1 from the mother substrate, the process of fracturing to form the side surface is a process limitation that fails to have patentable weight.  Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that Applicant has the burden of proof in such cases, as the above case law make clear.

With regard to claim 4, Nakashima further discloses,
4. The resonator device according to claim 1, wherein37 the base substrate 1 and the lid 9 are directly bonded [by means of sealant 10; ¶¶ 70, 72].  

With regard to claim 7, Nakashima further discloses,
7. An electronic apparatus comprising: the resonator device according to claim 1 [¶ 67].  
In addition, Nakashima indices that the wiring 4 is used to connect the resonator device 8 to an “external electrical circuit board” (¶ 44), which makes the resonator device part of an overall electronic apparatus. 

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of US 2016/0036413 (“Yamashita”).
Claim 5 reads,
5. The resonator device according to claim 1, wherein the lid includes a side surface having at least one corner, and the corner is rounded.  
The prior art of Nakashima, as explained above, discloses each of the features of claim 1. 
Nakashima does not indicate whether or not the lid 9 includes at least one rounded corner.
Yamashita, like Nakashima, teaches a oscillator device 1200 including a resonator element 200 mounted on a base substrate 712 and having a lid 714 bonded to the base substrate 712 as a position inside the outer edge of the principle surface of the base substrate 712 (Yamashita: Fig. 27; ¶¶ 182-188).  Yamashita further teaches that the lid 714 has rounded corners, as shown in Fig. 27.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the corners of the lid 9 of Nakashima to be rounded, because Yamashita teaches that a lid having rounded corners is suitable for the same purpose as that used in Nakashima, thereby establishing that it is a matter of design choice within the level of one having ordinary skill in the art.  (See MPEP 2143.)  In addition, changes in shape are prima facie obvious absent evidence that the particular shape is significant, particularly given that Yamashita teaches the claimed rounded shape of the corners of the lid.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Claims 6 reads,
6. A resonator module comprising: 
the resonator device according to claim 1; and 
an oscillation circuit oscillating the resonator element.  
At the outset, the feature “an oscillation circuit oscillating the resonator element” is a statement of intended use of the oscillator because it requires the resonator element to be “oscillating”.  Examiner presumes that Applicant may mean, instead, “an oscillation circuit configured to oscillate the resonator element” or “an oscillation circuit configured to drive the resonator element”, which is directed to the structure of the device. 
Nakashima does not indicate that there is an oscillation circuit configured to oscillate the resonator element.
Yamashita further teaches that the oscillator (resonator) includes an oscillation circuit in IC chip 1110, 1100 that is electrically connected to the resonator element and drives the oscillation (Yamashita: ¶¶ 30, 179, 184, 185, 192, 193; Figs. 26-27).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an oscillation circuit that is electrically connected to the resonator element and drives the oscillation in the resonator in Nakashima, in order to make the resonator useful in other devices, as explained in Yamashita (id.).

Claim 8 read,
8. A vehicle comprising: the resonator device according to claim 1.
Nakashima does not indicate that the resonator device can be included in a vehicle.
Yamashita teaches that the resonator device can be used in a vehicle (Yamashita: Fig. 32, ¶¶ 201-203).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the resonator device of Nakashima in a vehicle because Yamashita teaches that vehicles are known to include a resonator device for many uses within a vehicle (Yamashita: ¶ 202). 


B. Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,668,057 (“Eda”) in view of US 2005/0173024 (“Brennan”) and Nakashima.
Claims 1 and 2 read,
1. A resonator device comprising: 
[1] a base substrate including a principal surface, a side surface, and an inclined surface that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface; 
[2] a resonator element arranged on the principal surface of the base substrate; and 
[3] a lid that is bonded to the principal surface of the base substrate and that accommodates the resonator element between the lid and the base substrate, 
[4] wherein a bonding area in which the base substrate and the lid are bonded is positioned inside an outer edge of the principal surface.  
2. The resonator device according to claim 1, wherein the base substrate is a single crystal silicon substrate and the principal surface is a (100) crystal surface.  

With regard to claims 1 and 2, Eda discloses, generally in Figs. 32A-32B and 34A,
1. A resonator device comprising: 
[1] a base substrate 33 including a principal surface, a side surface, … [col. 43, lines 55-56; col. 48, lines 41-45]; 
[2] a resonator element 34a/31/34b arranged on the principal surface of the base substrate 33 [col. 43, lines 37-41]; and 
[3] a lid 57 that is bonded to the principal surface of the base substrate and that accommodates the resonator element 34a/31/34b between the lid 37 and the base substrate 33 [as shown in Fig. 34A; col. 43, lines 41-44; col. 45, lines 52-56], 
[4] wherein a bonding area in which the base substrate 33 and the lid 57 are bonded …
2. The resonator device according to claim 1, wherein the base substrate 33 is a single crystal silicon substrate and the principal surface is a (100) crystal surface [col. 43, lines 55-56; col. 48, lines 41-45]. 

With regard to feature [1] of claim 1, 
[1] a base substrate including a principal surface, a side surface, and an inclined surface that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface;
Eda does not teach the claimed “inclined surface that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface”.
Brennan teaches a silicon IC die 200, 300 having inclined surfaces, i.e. corners 204 or edges 302, that couples the principal surface to the side surface and that is inclined with respect to the principal surface and the side surface (Brennan: Figs. 2 and 3).  Brennan teaches that the benefit of having the beveled corner or edges, i.e. the claimed “inclined surface”, is to prevent chipping and cracking damage or, more generally, “post-fabrication damage to the IC die” (Brennan: ¶¶ 22, 28-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to given the silicon base substrate the inclined edges, e.g. 302 in Brennan, in order to prevent chipping and cracking damage or, more generally, “post-fabrication damage to the IC die”, as taught in Brennan (at ¶¶ 22, 28-30).  As such, Brennan may be seen as an improvement to Eda in this regard.  (See MPEP 2143.)

With regard to feature [3] of claim 1, Eda states that “[t]he vessel shaped housing substrate 33 is sized sufficiently larger than the quartz plate 31 to enable placing of a cover member [57], such as shown in FIG. 34c, to form a practical airtight seal” (Eda: col. 43, lines 41-44). 

With regard to claim 2, Eda states, “In this example, the holding member 32 is quartz and the housing substrate 33 is silicon.” (Eda: col. 43, lines 55-56).  With regard to the principal surface being the (100) crystal surface, in Example 42, shown in Figs. 36A-36F, which is the method of making the device shown in Figs. 32A (Eda: col. 48, lines 28-32),  Eda states “In this manufacturing method, a 350 µm thick, 3 inch square AT cut quartz wafer is used for the quartz wafers 77, 78, and a 3 inch square, 450 µm thick p-silicon single crystal wafer with a crystal face azimuth of 100 is used for the housing substrate bulk 73” (Eda: col. 48, lines 41-45).  
This is consistent with Brennan which suggests that the beveled edges may be formed by etching down to the <111> planes using wet KOH etching because said <111> planes are more atomically dense than the <110> and <100> planes.  As such, even if Eda did not disclose a (100) crystal surface as the principal surface on which to attach the resonator structure 34a/31/34b, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the <100> surface as the principle surface on which to attach the resonator element 34a/31/34b in order to aid in the formation of the beveled edges using wet etching, as taught in Brennan. 

With regard to feature [4] of claim 1,
[4] wherein a bonding area in which the base substrate and the lid are bonded is positioned inside an outer edge of the principal surface.  
Eda states that Eda states that “[t]he vessel shaped housing substrate 33 is sized sufficiently larger than the quartz plate 31 to enable placing of a cover member [57], such as shown in FIG. 34a, to form a practical airtight seal” (Eda: col. 43, lines 41-44).  With regard to the lid 57 shown in Fig. 34A, Eda states that “[t]he quartz plate 51 and holding member 52, holding member 52 and housing substrate 53, and the housing substrate 53 and cover substrate 57, which has a recessed center, respectively, are directly bonded, thus forming an airtight seal around the inside of the quartz device.” (Eda: col. 45, lines 52-56).
Eda does not disclose that the bonding area in which the base substrate and the lid are bonded is positioned inside an outer edge of the principal surface.
As explained above Nakashima teaches that it is known to position the bonding area in which the base substrate 1 and the lid 9 are bonded is positioned inside an outer edge of the principal surface of the base substrate 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position the bonding area in which the base substrate 33 and the lid 57 in Eda (modified to have the inclined surface of Brennan, i.e. 302 in Fig. 3), are bonded, is positioned inside an outer edge of the principal surface of the base substrate 33, because Nakashima teaches that this configuration is suitable for the same purpose of sealing the resonator element within a lid.  Moreover, as noted above, Eda states that “[t]he vessel shaped housing substrate 33 is sized sufficiently larger than the quartz plate 31 to enable placing of a cover member [57], such as shown in FIG. 34c, to form a practical airtight seal” (Eda: col. 43, lines 41-44).  As such, one having ordinary skill in the art would understand that Eda, modified to have the inclined surface of Brennan, i.e. 302 in Fig. 3, can be made sufficiently large so as to ensure that said bonding area is positioned inside the outer perimeter of the principle surface, i.e. inside the inclined edge surfaces of Eda/Brennan. 
This is all of the features of claims 1 and 2.

With regard to claim 3,
3. The resonator device according to claim 1, wherein the side surface is a fractured surface.  
The process of fracturing to form the side surface is a process limitation that fails to have patentable weight.  Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that Applicant has the burden of proof in such cases, as the above case law make clear.
Nonetheless, Brennan teaches that the “post-fabrication processing” may include wafer sawing, scribe and cleave, inter alia (Brennan: ¶ 21).  The side surfaces in the IC dies 200, 300 are vertical, other than the inclined surfaced 204, 302, the inclined surfaced formed by etching.  As such, the side surfaces may be formed by scribe and cleave, cleaving is fracturing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition to forming the inclined surface of Brennan in the Si base substrate 33 of Eda, to form the vertical side surfaces by cleaving, as taught in Brennan, because Brennan teaches that cleaving at a scribe line is a suitable means to separate Si dies from a Si wafer, as is done in Eda (Eda: Fig. 36F).  
This is all of the features of claim 3.

With regard to claim 4, Eda discloses,
4. The resonator device according to claim 1, wherein37 the base substrate 33 and the lid 57 are directly bonded.  
See discussion under feature [4] of claim 1, above.

With regard to claim 6, Eda further discloses,
6. A resonator module comprising: 
the resonator device according to claim 1; and 
an oscillation circuit 37 oscillating the resonator element 34a/31/34b [formed within the Si substrate 33, as shown in Fig. 32B; Eda: col. 44, lines 37-50].  

With regard to claim 7, Eda further discloses, 
7. An electronic apparatus comprising: the resonator device according to claim 1.  
Eda discloses that the resonator may be part of an “electronic coma high-frequency electro-acoustic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814